Citation Nr: 1422937	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability to include lumbar spine L4-5, L5-S1 laminectomy and fusion with L3-4 orthopedic hardware, moderate scoliosis multilevel arthritis vacuum disc phenomenon with joint space loss at L2-3 and 4 mm retrolisthesis of L2-3.

2.  Entitlement to service connection for bilateral knee disability to include arthritis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran had active service from March 1951 to March 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA RO in Denver, Colorado.  

When the claim was before the Board in April 2013, it was Remanded to the RO via the Appeals Management Center (AMC).  

The record before the Board consists of electronic files known as Virtual VA and VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A low back disability, to include lumbar spine L4-5, L5-S1 laminectomy and fusion with L3-4 orthopedic hardware, moderate scoliosis multilevel arthritis vacuum disc phenomenon with joint space loss at L2-3 and 4 mm retrolisthesis of L2-3, was not present until many years following the Veteran's discharge from service, and no current low back disability is etiologically related to service.

2.  Bilateral knee disability to include arthritis was not present until many years following the Veteran's discharge from service, and no current bilateral knee disability to include arthritis is etiologically related to service.  




CONCLUSIONS OF LAW

1.  The Veteran's low back disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the low back during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The Veteran's bilateral knee disability was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the knees during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's August 2009 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records (STRs), as well as identified private and VA medical treatment records, have been obtained.  Because the Veteran asserted that he believed his STRs to be incomplete, the RO conducted a thorough search for additional records following the Board remand.  Although there is no treatment for the claimed conditions, there is treatment for other conditions, and there does not appear to be any gap in the records which would suggest any records are missing.  Additionally, the Department of Labor and Social Security Administration were contacted in an attempt to obtain records identified by the Veteran.  However, these searches yielded no records, and the agencies reported that they had no records for the Veteran.  The Veteran was informed of these outcomes.  He has reported that he has been unsuccessful in obtaining any additional supportive documents.  The Veteran reported in April 2014 that he has no additional evidence to submit and requested that the VA continue processing his appeal using the evidence of record.  The Board finds that all appropriate attempts to obtain these records have been undertaken and that any additional steps would be futile under the circumstances.  

Additionally, VA provided the Veteran with a VA examination in June 2013 to determine the etiology of his low back and knee disabilities.  In addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and lay statements.  The examiner's opinions were detailed and in compliance with the Board's remand directives.  Therefore, the Board has found the examination report to be adequate for adjudication purposes.

Accordingly, the Board will address the merits of the claims.
II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

A.  Low back disability

In multiple written statements of record, the Veteran has asserted that he has a current lumbar spine disorder related to injuries incurred during his period of active service.  However, the Board notes that in his July 2009 claim form, he indicates the back disability began in 1973.  Similarly, in a 1975 claim for pension, he claimed that his back injury occurred in 1974.  

After a thorough review of the evidence of record, the Board concludes that service connection is not warranted for a lumbar spine disorder. 

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was Radar Equipment Foreman. 

Service treatment records do not show complaints of or treatment for back pain or any back-related disability but do show treatment for other complaints and conditions.  The report of the March 1953 separation examination shows that the Veteran's spine was found to be normal on clinical evaluation.

The Veteran has a current lumbar disorder, as noted in the post-service medical evidence of record dating from 1974 or 1975.  The record reflects that a back injury occurred in 1975 for which the Veteran was receiving Worker's Compensation.  In September 2009, the Veteran's sister reported that he lived with her in 1961 which was a year following his discharge and he had back surgery in the mid-1960's.  The Board notes that the Veteran's discharge date was actually in 1953.  

Private treatment records and letters from Drs. R. and R. dated from 2002 to 2009 indicate that the Veteran injured his back in service.  The Board notes that these opinions are based on a history reported by the Veteran.  

The Veteran underwent VA examination in December 2009.  The examiner noted scoliosis, or spasms appreciated.  The VA examiner diagnosed lumbar spine L4-5, L5-S1 laminectomy and fusion with L3-4 orthopedic hardware, moderate scoliosis multilevel arthritis vacuum disc phenomenon with joint space loss at L2-3 and 4 mm retrolithiasis of L2-3.  

The Veteran underwent an additional VA examination in June 2013 by a VA examiner who reviewed the claims folder.  The examiner noted that the Veteran was accompanied by his wife who contributed to the history.  The examiner conducted a detailed review of the Veteran's records.  It was noted that the Veteran had Alzheimer's disease, advanced, and was living in a nursing home.  The noted diagnosis was lumbosacral L4-5, L5-S1 DDD and djd s/p surgical fusion and laminectomy without radiculopathy.  

On examination, it was noted that the Veteran was not a reliable historian due to his Alzheimer's disease.  Thus, his wife provided much of the history, but the examiner noted that she struggled with dates.  He could not tell when his back trouble started.  His wife felt it started in 1964.  He had a workers compensation injury in 1972 while working at a back.  He had 8 back surgeries thereafter.  He began getting SSI in 1974.  The examiner opined it was less likely than not that low back disability was incurred in or caused by claimed in-service injury, event or illness.  He explained that STRs were negative for low back disability.  The completeness of the STR is at least as likely as not because there are notes from all years of active duty present in the STR from entry to separation.  He added further:  

There is no indication of missing records.  Separation physical specifically notes his spine is normal.  There is no record of back problems until his Worker's comp claim of 1974, evidenced by the letter from [V] bank, a note of 8/25/2009 reported specifically his back pain started in the 1970's.  The lay letter of his sister, dated 9/5/2009, stated the Veteran had back pain in 1961 when he lived with her and had "a surgery in mid 1960's".  Note, no other place mentions a surgery in the mid 1960's.  Because she states the surgeries started in the mid 1960's it is likely she has mixed up 1960's with 1970's in her 2009 letter.  If she is mixing up the date of onset of surgeries in her mind, she is likely to be mixing up the date of onset of his back pain.  The physician statement of Dr. [R] is not based on review of service records as to what may or may not have occurred in his service time and is rather then based on the Veteran's statements to her.  Dr. [R] did not meet the Veteran until 1994, 40 years after his separation.  She gives no details as to the diagnosis or mechanism of injury that he had in service.  The Chiropractor, [R] statement of 10/15/2009, was inaccurate as to detail , stating the Veteran had 3-4 back surgeries and although he stated the Veteran incurred his back disease in service, he had just examined the Veteran then, over 50 years after service.  His statement is based on history from the Veteran alone, and does not include review of his service record or supply detail of the injury in service or diagnosis in service.  The lay letter from his wife of 9/2/2009 includes a statement that both knees were scoped , which is not accurate.  She did not know the Veteran during service or for 7 years after his separation and she does not vouch for treatment for his back until the 1964, 11 years after service.  He did a physically active job in the post service period when she did not know him.  The Veteran submitted an application for comp and pen in 8/12/1975 stating he was applying for "back injury of Aug 1974", having last worked 12/23/74.  There are no civilian tx records for his back prior to 1974.  SSA letter of May 2013 states there are no records to send because a claim was never filed for benefits.

In this case, the preponderance of the evidence shows that the Veteran was not found to have a chronic lumbar spine disorder in service or until 20 years thereafter.  In addition, the preponderance of the evidence is against the finding of a nexus between the Veteran's current lumbar spine disorder and his active service.  In fact, in the June 2013 VA examination report, the examiner noted his review of the claims file, to include the Veteran's lay assertions, and his detailed examination of the Veteran.  He explained why, as a doctor, he did not find the opinions of the other health care providers to be persuasive.  His cited rationale is thorough and well-supported.  The Board accords it significant probative weight and in fact adopts this opinion.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position).

The Board acknowledges that the Veteran and his wife are able to observe some of his symptoms, such as low back pain, stiffness, and limitation of function; however, the Board notes that neither he nor she not possesses the expertise required to determine whether his present lumbar spine disorder is causally related to active service.  In any event, the evidence in favor of the claim is found to be of less probative value than the medical opinion evidence indicating that his current lumbar spine disorder is unrelated to his active service.

In sum, the evidence shows that the Veteran did not manifest arthritis of the lumbar spine until many years following his discharge from service, and his current lumbar spine disorder is unrelated to service.  Accordingly, the Board must conclude that service connection is not warranted for a lumbar spine disorder.  In arriving at the decision to deny the claim, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

B. Bilateral knee disability

In multiple written statements of record, the Veteran has asserted that he has current bilateral knee arthritis related to his period of active service.  

After a thorough review of the evidence of record, the Board concludes that service connection is not warranted for a bilateral knee disability to include arthritis. 

Service treatment records do not show complaints of or treatment for knee pain or disability.  The report of the March 1953 separation examination shows that the Veteran's lower extremities were found to be normal on clinical evaluation.

The Veteran has current bilateral knee arthritis, as noted in the December 2009 report of VA examination and in private treatment records referencing knee problems in the 1990s.  

The Veteran underwent an additional VA examination in June 2013 by a VA examiner who reviewed the claims folder.  The examiner noted that the Veteran was accompanied by his wife who contributed to the history.  The examiner conducted a detailed review of the Veteran's records.  It was noted that the Veteran had Alzheimer's disease, advanced, and was living a nursing home.  The noted diagnosis was bilateral knee arthritis.  The Veteran's wife reported he first treated for this in 1990.  She could not recall any knee troubles between 1960 and 1990.  

The examiner opined it was less likely than not that current bilateral disability was incurred in or caused by claimed in-service injury, event or illness.  He explained that STRs were negative for knee disability and added that the STRs appeared complete.  He added further:  

The letter of Dr. [S] of 4/10/2010, who treated his knees, states the Veteran developed post traumatic knee arthritis in 1991.  His consult of 6/12/1991 stated the Veteran had a history of knee pain off and on for several years only. He had right knee arthroscopic surgery for patellofemoral OA, chondroplasty (1988) and had not had left knee surgery.  Letter from SSA of May 2013 states there are no records as a claim for benefits was never filed.  Lay letter of his sister, written in 2009 is inaccurate as to her recall of him having surgery in the mid 1960s and so is at least as likely to be inaccurate as to when he started to complain of knee pain.  It is a long time ago and she is elderly now in 2009.  His wife did not know the Veteran until more than 7 years after his separation.  She states both knees were scoped, which is inaccurate and at one point in our interview did not know which knee or if both were scoped.  Dr. [R] did not see his STRs and did not know the Veteran until 1994, 40 years after his separation.  Her statement in support is based on the history he gave and is missing details of the mechanism of injury of his knees and missing a rationale for saying it started in service.  Dr. [S]'s letter to Dr. [R] of Jan 9, 2009 stated the Veteran's left knee symptoms "began in Dec 2008 (at 77 y/o).  Up to then he was able to jog and stay physically active."  The preponderance of the evidence is that the Veteran did not have osteoarthritis of his knees until he reached advanced age, 1988, and that it is less likely that it was incurred during service as there is no evidence or reliable supporting statement that there was a knee problem prior to the 1980's.  

In this case, the preponderance of the evidence shows that the Veteran was not found to have a chronic knee disability, including arthritis, in service or until 30 years thereafter.  In addition, the preponderance of the evidence is against the finding of a nexus between the Veteran's current bilateral knee disorder and his active service.  In fact, in the June 2013 VA examination report, the examiner noted his review of the claims file, to include the Veteran's lay assertions, and his detailed examination of the Veteran.  He explained why, as a doctor, he did not find the opinions of the other health care providers to be persuasive.  His cited rationale is thorough and well-supported.  The Board accords it significant probative weight and in fact adopts this opinion.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position).

The Board acknowledges that the Veteran and his wife are able to observe some of his symptoms, such as knee pain, stiffness, and limitation of function; however, the Board notes that neither he nor she not possesses the expertise required to determine whether his present bilateral knee disorder to include arthritis is causally related to active service.  In any event, the evidence in favor of the claim is found to be of less probative value than the medical opinion evidence indicating that his current bilateral knee disorder is unrelated to his active service.

In sum, the evidence shows that the Veteran did not manifest arthritis of the bilateral knees until more than one year following his discharge from service, and his current bilateral knee disorder to include arthritis is unrelated to service.  Accordingly, the Board must conclude that service connection is not warranted for bilateral knee disability to include arthritis.  In arriving at the decision to deny the claim, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

		[CONTINUED ON NEXT PAGE]


ORDER

Service connection for low back disability to include lumbar spine L4-5, L5-S1 laminectomy and fusion with L3-4 orthopedic hardware, moderate scoliosis multilevel arthritis vacuum disc phenomenon with joint space loss at L2-3 and 4 mm retrolisthesis of L2-3 (claimed as low back condition) is denied.

Service connection for bilateral knee disability to include arthritis is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


